Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s independent claims disclose a replay initiation component that reproduces a first configuration of a sequence of configurations associated with a computing system as implemented on a first computing cluster to a second computing cluster that is distinct from the first computing cluster; a change detection component that identifies a second configuration of the sequence of configurations that exhibits at least a threshold degree of change from the first configuration by traversing the sequence of configurations starting from the first configuration; and a differential replay component that applies a differential between the first configuration and the second configuration to the second computing cluster, resulting in the second computing cluster being configured according to the second configuration.
Prior art fails to disclose a change detection component that identifies a second configuration of the sequence of configurations that exhibits at least a threshold degree of change from the first configuration by traversing the sequence of configurations starting from the first configuration. This limitation in combination with the claim as a whole is patentably distinct over the prior art of record.
Prior art Talluri (US 6,748,429) discloses a method for enabling the dynamic modification of cluster configurations, and apparatus including software to perform the method. To enable this dynamic modification, cluster configuration data is stored as a table in a cluster configuration repository that is accessible from all nodes in the cluster. Accordingly, the present invention enables the modification of the cluster configuration from any node in the cluster dynamically. When a reconfiguration command is given, the configuration table is changed and all the nodes in the cluster are notified of the changed configuration in parallel. Following the notification by the nodes of the changed cluster configuration, the changes to the cluster are implemented dynamically as specified by the command (Abstract).
Prior art Srikanth (US 2005/0289228) discloses a method are directed to managing a configuration of a cluster of members. The invention employs an atomic cluster configuration approach that includes applying a change to the configuration uniformly across the members in the cluster. Each member within the cluster is initialized to a transaction mode. If all members are in the transaction mode, a change is provided to each member, which evaluates the received change. If the change is determined to be unacceptable for any of the members, the change is determined to be globally unacceptable, and is rejected for all the members in the cluster (Abstract).
Prior art Ghosal (US 2019/0036765) discloses a synchronization technique, states of a primary cluster in the computer system with multiple primary controllers that provide controllers for access points and a backup cluster in the computer system with multiple backup controllers that independently provide controllers for the access points may be dynamically synchronized. In particular the primary cluster may receive configuration requests with configuration information for the access points on an input node of the primary cluster. In response, the primary cluster may store the configuration requests in a replay queue in the computer system. Then, the primary cluster may playback the configuration requests in the replay queue for the backup cluster to synchronize the states of the primary cluster and the backup cluster. For example, the configuration requests may be played back within a time interval associated with a service level agreement of a service provider of a service for the access points (Abstract).
Prior art Zolkover (US 2021/0194803) discloses a mechanism that supports managing, monitoring and configuring of a plurality of hardware elements, that form together a single virtual routing entity (i.e. a single network cloud cluster). The NCC, network cloud controller, is comprised of few sub-modules, where each of these sub-modules is responsible for carrying out a specific functionality associated with the single virtual routing entity. The centralized configuration management is responsible for sending the directives derived from an end user and/or external system to the relevant NCPs and NCFs. Due to the nature of the cluster, a transaction of directives might require the use of more than one hardware and software element, and the centralized configuration management enables using transaction-based configuration for the end user and/or the external systems, by implementing a running configuration vs candidate configuration with a rollback and a differentiation comparison (¶0097).
Prior art Thirumalai (US 8,418,150) discloses tools and techniques for providing an assessment of a prospective configuration change in a production database environment. In some cases, tools may record a series of transactions in a production database. This set of transactions can then be replayed by the tools in a test database, both before and after the configuration change has been performed. The performance of the workload in this test environment can be measured under both conditions (pre-change and post-change) to provide insight into a performance impact that might result from implementing the configuration change in the production environment (Abstract).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113